PER CURIAM.
The appellant, as plaintiff, brought a complaint for dissolution of a claimed partnership with the defendant and for an accounting. The chancellor dismissed the suit at the close of the plaintiff’s case. The question therefore is whether the plaintiff established a prima facie case of the existence of a partnership. Hill v. Beacham, 79 Fla. 430, 85 So. 147.
A review of the evidence submitted shows a failure to prove a mutuality of interest in the profits and losses; therefore the chancellor correctly concluded that a partnership was not proved. Stevens v. McKibbin, 68 F. 406, 411 (5th Cir.1895). See Cooper v. Fulton, Fla.App.1961, 132 So.2d 616.
Affirmed.